DETAILED ACTION
Claims 1-20 are pending.  Claims 1, 7, 8, 14 and 15 have been amended.  Claims 1-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8-12 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadi et al., Patent Application Publication No. 2020/0065383 (hereinafter Hadi) in view of Brovinsky et al., Patent Application Publication No. 2017/0249389 (hereinafter Brovinsky), Huang et al., Patent Application Publication No. 2008/0215571 (hereinafter Huang) and Clark et al., Patent Application Publication No. 2017/0124575 (hereinafter Clark).

Regarding claim 1, Hadi teaches:
A method of ranking documents according to contextual interestingness comprising (Hadi Paragraph [0007], ranking the plurality of documents):
receiving a document to be analyzed in computer-readable form, by executing first instructions in a computer system (Hadi Paragraph [0005], receiving a plurality of documents);
receiving a subject of interest and a category of interest which is independent of the subject of interest, by executing second instructions in the computer system (Hadi Paragraph [0065], a user can enter a company’s name and a year of interest, various documents categories, Paragraph [0068], user selects one of the dots representing a document);
identifying all entities in the document that correspond to the subject of interest, by executing third instructions in the computer system (Hadi Paragraph [0065], a user can enter a company’s name and a year of interest, various documents categories, Paragraph [0068], user selects one of the dots representing a document);
grouping passages from the document that relate to the identified entities, by executing fourth instructions in the computer system (Hadi Paragraph [0028], sentence boundary classification model, flags for the start and end of sections sentences and words);
analyzing the passages for sentiment to generate a sentiment score for each passage (Hadi Paragraph [0030], sentiment score for each document’s section), by executing sixth instructions in the Hadi Paragraph [0005], document's text data in a multi-dimensional vector space to produce vectorized text data; (2) applying a neural network to the vectorized text data to calculate a sentiment score); and
Hadi does not expressly disclose:
computing classification probability score for all of the grouped passages wherein a given one of the classification probability scores represents a likelihood that a corresponding one of the passages relates to the category of interest, by executing fifth instructions in the computer system;
However, Brovinksy teaches:
computing classification probability score for all of the grouped passages wherein a given one of the classification probability scores represents a likelihood that a corresponding one of the passages relates to the category of interest, by executing fifth instructions in the computer system (Brovinsky Paragraph [0052], BoW technique is used to classify texts into one or more categories. BoW techniques may be used to calculate/estimate a probability that a given text relates to one of given text categories);
The claimed invention and Brovinsky are from the analogous art of category systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Hadi and Brovinsky to have combined Hadi and Brovinsky.  One of ordinary skill in the art would recognize the benefits of having a probability that a text relates to a category since it would allow the user to know which text is more relevant.
Hadi does not expressly disclose:
ranking the document based on the sentiment scores and classification 
However, Huang teaches:
ranking the document based on the sentiment scores and classification Huang Paragraph [0042], process 300 includes using the passages or sentences with subjective opinion to extract the product features 312 and determining the sentiment polarity or classification 314 on each feature).
The claimed invention and Huang are from the analogous art of sentiment systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Hadi and Huang to have combined Hadi and Huang.  One of ordinary skill in the art would recognize the benefits of ranking data based off of sentiment and classification which would allow for more relevant data to be identified.  While Huang does not disclose specifically documents, Huang does disclose passages and sentences.  One of ordinary skill in the art would recognize that even though this passage of Huang states sentiment polarity or classification that both could be used.
Hadi does not expressly disclose:
classifying the document to determine that it belongs to the category of 
However, Clark teaches:
classifying the document to determine that it belongs to the category of Clark Paragraph [0039], In some embodiments, the POS tagger 218 may tag tokens or words of a passage to be parsed by other components of the natural language processing system 212 (Hadi teaches the category of interest)), by executing additional instructions in the computer system, wherein said classifying is carried out by a machine learning service which utilizes multiple natural language text classifiers each of which provides a decision as to a most likely category out of a plurality of available categories for a given passage (Clark Paragraph [0039], POS tagger 218 may tag or otherwise annotate tokens of a passage with part of speech categories. In some embodiments, the POS tagger 218 may tag tokens or words of a passage to be parsed by other components of the natural language processing system 212 (shows tagging words in a passage with speech categories), Paragraph [0002], natural language processing algorithms are derived based on machine learning), the category of Clark Paragraph [0039], In some embodiments, the POS tagger 218 may tag tokens or words of a passage to be parsed by other components of the natural language processing system 212 (Hadi teaches the category of interest));
The claimed invention and Clark are from the analogous art of natural language processing.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having the teachings of Hadi and Clark to have combined Hadi and Clark.  One of ordinary skill in the art would recognize the benefits that natural language processing through machine learning would bring when analyzing text.

Regarding claim 2, Hadi in view of Brovinsky, Huang and Clark further teaches:
The method of claim 1 where said ranking includes computing an adjusted sentiment score for a given passage as a product of a corresponding sentiment score and a corresponding classification probability score (Brovinsky Paragraph [0190], enabling receipt of human input to add/remove /update words in this dictionaries and/or their sentiment polarity meanings/scores, Paragraph [0052], BoW technique is used to classify texts into one or more categories. BoW techniques may be used to calculate/estimate a probability).

Regarding claim 3, Hadi in view of Brovinsky, Huang and Clark further teaches:
The method of claim 1 wherein a set of multiple documents are received, and further comprising repeating said identifying, said grouping, said computing, said analyzing and said ranking for each document in the set of documents to yield a rank order of the set of documents according to interestingness (Hadi Paragraph [0007], ranking the plurality of documents based at least in part on document).
Hadi in view of Brovinsky and Huang teaches the claimed invention but does not disclose repeating the steps.  It would have been obvious to one of ordinary skill in the art to have recognized that the steps could have been repeated.

Regarding claim 4, Hadi in view of Brovinsky, Huang and Clark further teaches:
The method of claim 3 further comprising: selecting a subset of the set of documents for financial impropriety analysis according to the rank order (Hadi Paragraph [0011], the system incorporates documents within a specified context or use case, Paragraph [0068], includes a plot of documents, Paragraph [0007], ranking the plurality of documents based at least in part on document’s sentiment score);
applying financial impropriety analysis to the subset to determine a potential financial impropriety (Hadi Paragraph [0011], report financials to the central registry, Paragraph [0015], financial context); and
responsively sending an alert regarding the potential financial impropriety to an investigator (Hadi Paragraph [0063], sending notification, Paragraph [0069], allows a user to interactively investigate).

Regarding claim 5, Hadi in view of Brovinsky, Huang and Clark further teaches:
The method of claim 1 wherein said computing utilizes multiple natural language text classifiers each of which provides confidence values for a given passage relating to available categories (Hadi Paragraph [0033], classification based on the scored, Paragraph [0034], sentiment classification models), and a given classification probability score is a sum of confidence values for the corresponding passage (Hadi P Paragraph [0033], classification based on the scored, Paragraph [0034], sentiment classification models, Paragraph [0068], user selects one of the dots representing a document).

Regarding claims 8-12 and 15-19:
Claims 8-12 and 15-19 are rejected in the same manner as claims 1-5 but are merely directed to different categories (method vs system vs computer program product).  Hadi further teaches the additional features such as a processor and computer media (Paragraph [0072]-[0073]).

Claims 6, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadi in view of Brovinsky, Huang, Clark and Verstraete, Patent Application Publication No. 2020/0026773 (hereinafter Verstraete).

Regarding claim 6, Hadi in view of Brovinsky, Huang and Clark teaches parent claim 5.
Hadi in view of Brovinsky, Huang and Clark does not expressly disclose:
wherein at least one of the natural language text classifiers is a naive Bayes classifier with feature vectors generated using Word2Vec modeling.
However, Verstraete teaches:
wherein at least one of the natural language text classifiers is a naive Bayes classifier with feature vectors generated using Word2Vec modeling (Verstraete Paragraph [0035], Bayesian procedure, discriminant analysis (linear, quadratic); Word2vec, WordRank, FastText, WordNet; natural language processing).
The claimed invention and Verstraete are from the analogous art of natural language processing systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Hadi and Verstraete to have combined Hadi and Verstraete.  One of ordinary skill in the art would recognize the benefits of using different forms of natural language processing.

Regarding claims 13 and 20,
Claims 13 and 20 are directed in the same manner as claim 6 but are merely directed to different categories.

Claims 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hadi in view of Brovinsky, Huang, Clark and Humayun et al., Patent Application Publication No. 2017/0322682 (hereinafter Humayun).

Regarding claim 7, Hadi in view of Brovinsky, Huang and Clark teaches parent claim 5.
Hadi in view of Brovinsky, Huang and Clark does not expressly disclose:
wherein the available categories comprise a set of positive categories including at least Prospecting, Political Exposure, Background, and Beneficial Ownership, and a set of negative categories including at least Adverse Press, Sanctions and Litigation.
However, Humayun teaches:
wherein the available categories comprise a set of positive categories including at least Prospecting (Humayun Paragraph [0029] prospective studies), Political Exposure (Humayun Paragraph [0004] political), Background (Humayun Paragraph [0359] historical background), and Beneficial Ownership (Humayun Table 2A, specific ownership of animals), and a set of negative categories including at least Adverse Press (Humayun Table 5, Press/Media), Sanctions (Humayun Table 5, Sanctions) and Litigation (Humayun Table 5, Litigation).
The claimed invention and Humayun are from the analogous art of category systems.  It would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed having the teachings of Hadi and Humayun to have combined Hadi and Humayun.  One of ordinary skill in the art would recognize the benefits of identifying specific categories from among the plurality of categories since certain categories may be more relevant.

Regarding claim 14:
Claim 14 is rejected in the same manner as claim 7 but is merely directed to a different category.

Response to Arguments
Applicant’s arguments, see page, filed 10/13/2021, with respect to the rejection under 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 101 has been withdrawn. 

Applicant's arguments filed 10/13/2021 regarding the rejection under 35 U.S.C. 103 have been fully considered but they are not persuasive. A detailed explanation is provided below.

On pages 9-11, Applicant argues against the rejections under 35 U.S.C. 103.
On pages 9-10, Applicant argues that Hadi does not disclose searching through a document to identify an entity corresponding to the user query.  This does not appear to be claimed.  The word search or a similar term does not appear in the claims.  The closest match would be identifying all entities in a document but that does not need to be done with searching, any identification of entities in the document would meet this requirement.  Applicant further argues that Hadi takes as a given fact that the document is already known to be associated with a subject of interest, this would show that the document is identified and would meet the requirements of the claims since a search is not required.
On page 10, Applicant argues that Hadi does not teach or suggest grouping passages, particularly those relating to a specific entity, the Examiner disagrees.  Hadi teaches a sentence boundary classification model which flags for the start and end of sections sentences and words (Paragraph [0028]).  The claims do not point to a clear definition of what a passage is in this case.  One of ordinary skill in the art could interpret a passage as any section or portion of a document.  Since Hadi teaches flagging sentences and words, this could be considered grouping passages.  Hadi further teaches that this formatted text is fed to a vectorization model for use in the sentiment classification engine (Paragraph [0029]).  Therefore, Hadi does disclose grouping passages.
On pages 10-11, Applicant argues that Hadi does not disclose a generation of separate sentiment scores for different passages, the Examiner disagrees.  Hadi teaches formatted text with flags for the start and end of sections and a vector representation of words (Paragraph 30).  Hadi further teaches a model that outputs a sentiment score for a document’s section (passage) and that these scores can be used to produce a sentiment score for a document (Paragraph 30).  Therefore, Hadi does disclose breaking the document into multiple sections (passages) and generated a separate sentiment score for each.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pinel et al., United States Patent No. 9,519,620.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                 

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164